Title: To George Washington from Alexander Hamilton, c.26–29 December 1795
From: Hamilton, Alexander
To: Washington, George


          
            Sir
            [New York, c.26–29 Dec. 1795]
          
          I have the pleasure to send you inclosed two letters one from Young La Fayette the other from his Preceptor—They appear reconciled to some further delay.
          I take the liberty to inclose copy of a letter to the Secy of State respecting Mr Cutting—I do not know upon the whole what sort of a man Mr Cutting is, and I have heared unfavourable whispers—But as to the particular subject of his ⟨claim⟩ I really think it deserves an indulgent consideration, and that it is

expedient & right to favour it to a liberal extent—Some reflections have made me think it adviseable to place the matter under your eye—Neither the Secy of State nor Mr Cutting will be informed of this.
          I wrote you a few lines two or three days ago in answer to your letter concerning Mr Randolph’s pamphet. Yr very respectful & Affect. servt
          
            A. Hamilton
          
        